PER CURIAM.
Appellee, The Geo Group, Inc., concedes that the trial court erred in failing to make the necessary findings of fact required by Kozel v. Ostendorf, 629 So.2d 817 (Fla.1993), and Cook v. Custom Marine Distributing, Inc., 29 So.3d 462 (Fla. 4th DCA 2010), when dismissing appellant’s lawsuit as a sanction for failure to comply with the trial court’s discovery orders and when denying appellant’s motion for relief from judgment. Accordingly, we reverse the orders and remand this case for the trial court to enter an order based on the findings required by Kozel and Cook, consider imposing a lesser sanction, or take any other action it deems appropriate consistent with this opinion.

Reversed and Remanded.

WARNER, TAYLOR and CIKLIN, JJ., concur.